               IN THE UNITED STATES DISTRICT COTOT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


EL WALKED AHMED,

        Petitioner,                       *
                                          *


             V.                           *                    CV 619-004
                                          *


WARDEN AIMEE SMITH,                       *
                                          ■k


        Respondent.                       *




                                    ORDER




        Before the Court is Respondent Warden Aimee Smith's Motion to

Dismiss Petition as Untimely.              (Doc. 6.)     For the following reasons

Respondent's motion is granted.


        Petitioner El Waleed Ahmed was convicted on January 10,                        2012

in   Emanuel   County       Superior Court.          Petitioner     appealed but        the

Court of Appeals of Georgia affirmed his conviction on January 30,

2015.      Petitioner         did   not   pursue       further    direct      appeal     or

reconsideration but did file a petition for a writ of habeas corpus

in Dooly County Superior Court on August 16, 2016, which was denied

on April 4, 2017.^          The Supreme Court of Georgia denied Petitioner's

application       for   a    certificate       of   probable     cause   to   appeal     on




^ The Order denying the petition was dated April 4, 2017 but was
not filed until April 6, 2017.  This discrepancy does not affect
the Court's analysis.
October 9, 2018.          Finally, Petitioner filed the instant habeas

petition on January 10, 2019.


     28    U.S.C.    §    2244(d)(1)      provides      a   one-year     period    of

limitation      within    which    prisoners      convicted       pursuant   to   the

judgment of a state court must file their petition for federal

habeas relief.       See Brown v. Barrow, 512 F.3d 1304, 1307 (11th

Cir. 2008).     The United States Supreme Court further explained how

this limitation period runs:


          The text of § 2244(d)(1)(A), which marks finality
     as of "the conclusion of direct review or the expiration
     of the time for seeking such review," consists of two
     prongs. Each prong—the "conclusion of direct review'' and
     the "expiration of the time for seeking such review"—
     relates to a distinct category of petitioners. For
     petitioners who pursue direct review all the way to this
     Court, the judgment becomes final at the "conclusion of
     direct review"—when this Court affirms a conviction on
    the merits or denies a petition for certiorari. For all
    other petitioners, the judgment becomes final at the
    "expiration of the time for seeking such review"—when
    the time for pursuing direct review in this Court, or in
    state court, expires.


Gonzalez   v.   Thaler,     565    U.S.   134,    150   (2012).     In   this   case.

Petitioner falls into the second category of petitioners; those

whose judgement becomes final at the expiration of the time for

pursuing direct review in the Supreme Court or in state court.


     The   Georgia       Court    of   Appeals    affirmed    his   conviction    on

January 30, 2015.        Petitioner then had ten days, or until February

9, 2015 to notice his intent to petition the Supreme Court of

Georgia for a writ of certiorari.                Georgia Court of Appeals Rule

                                          2
38; Ga. Sup. Ct. R. 38(1).            Petitioner pursued neither a writ of

certiorari nor post-judgment relief.              Thus, his judgment became

final for the purposes of Section 2244 on February 9, 2015, and

Section 2244's limitation period ran on February 9, 2016.                  See

Gonzalez, 565 U.S. at 137 ("We hold that, for a state prisoner who

does not seek review in a State's highest court, the judgment

becomes "final" on the date that the time for seeking such review

expires.")     He did not file the instant federal petition until

January 22, 2019, and none of the tolling conditions in Section

2244(d)(1)(B) through (D) are applicable.           Although Petitioner did

seek   state   habeas   relief   which    could   have   tolled   the one-year

limitation period if pursued prior to the expiration of the one-

year period, he did not do so until August of 2016.               See 28 U.S.C.

§ 2244(d)(2).     Therefore, the instant petition is untimely unless

equitable tolling applies.


       Equitable tolling allows a petitioner to circumvent Section

2244(d)(l)'s    time    bar    when    "extraordinary     circumstances   have

worked to prevent [the] otherwise diligent petitioner from timely

filing his petition."         Spottsville v. Terry, 476 F.3d 1241, 1245

(11th Cir. 2007) (internal quotation omitted).                "The burden of

establishing    entitlement      to    this   extraordinary   remedy   plainly

rests with the petitioner."           Id. (internal quotation omitted).
     In his response to the instant motion. Petitioner draws the

Court's attention to a notice he filed with his motion for leave


to proceed in forma pauperis.        (Doc. 2-1).        The notice states that

prison officials would not provide Petitioner with a copy of his

inmate    account statement - which        he    had    been   requesting since

October of 2018 - resulting in the late filing of the petition.

Even assuming the prison officials delayed Petitioner's filing.

Petitioner   still   admits   that    he   did    not    request     the   account

statement until October of 2018.           This is well after the Section


2244 limitations period expired in February of 2016.                   Petitioner

also argues that the Supreme Court of Georgia did not deny his

application until October of 2018.         This argument fails too because

Petitioner did not begin his state habeas process until after the

Section 2244 limitation period had expired.


     In   sum.   Petitioner   has   not    demonstrated        the   existence   of

extraordinary circumstances impeding an otherwise diligent pursuit

of his rights.       According to     Petitioner's filings, it appears

Petitioner did not begin his pursuit of federal habeas relief until

October of 2018 and did not file his petition until January of

2019, which is more than a year after his conviction was final

under Section 2244.
        Upon consideration, Respondent's motion to dismiss (doc. 6)

is GRANTED.      The petition is hereby DISMISSED.      The Clerk is

directed to TERMINATE all motions and CLOSE the case.


    ORDER ENTERED at Augusta, Georgia this /S^ day of November,
2019.




                                                        (HIEF JUDGE
                                      UNITE/) STATES DISTRICT JUDGE
                                          lERN   DISTRICT OF GEORGIA
